DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0186818 A1 (“Li”) in view of US 2020/0099941 A1 (“Li2”). 
Regarding claim 1, Li discloses a video processing method, comprising: constructing, for a conversion between a current block of a video and a bitstream of the video (e.g. see high efficiency video coding (HEVC), e.g. see at least paragraph [0082]; a person having ordinary skill would have no difficulty recognizing that HEVC is for encoding/decoding a current block of a video to a bitstream and vice-versa, e.g. as illustrated in Figs. 6-7), a motion candidate list with at least one motion candidate (e.g. see constructing a list of motion information candidates, paragraph [0133] (e.g. for regular merge mode, 
Although Li discloses a zero motion vector added to the motion candidate list (e.g. see paragraph [0104]) and discloses that in response to a motion vector of the selected motion candidate, disabling a 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li and Li2 before him/her, to modify the method and apparatus for video coding of Li with Han in order to reduce complexity in the encoding/decoding of video data.
Regarding claim 2, Li further discloses wherein the motion candidate list comprises a merge candidate list (e.g. see constructing a list of motion information candidates, paragraph [0133] (e.g. for regular merge mode, paragraph [0099])).  
Regarding claim 6, Li further discloses wherein the conversion includes decoding the current block from the bitstream (e.g. see high efficiency video coding (HEVC), e.g. see at least paragraph [0082]; a person having ordinary skill would have no difficulty recognizing that HEVC is for encoding/decoding a current block of a video to a bitstream and vice-versa, e.g. see video decoder, e.g. 710 in Fig. 7, for converting encoded video sequence to reconstructed pictures using the constructed list of motion information candidates).  

	Regarding claims 8-9, 13-16, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 3-4, 10-11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Li2 in further view of US 2020/0213586 A1 (“Han”).
Regarding claim 3, although Li discloses further comprising: in response to the selected motion candidate being a first merge candidate, disabling the generalized bi-prediction processing tool for the selected motion candidate (e.g. see for other merge types, such as … pairwise averaged candidates … the weight may be set to represent a default weight (e.g., 1/2) … and the GBi index from a selected candidate is not inherited, e.g. see at least paragraph [0144]), it is noted Li differs from the present invention in that it fails to particularly disclose wherein a motion vector corresponding to a first reference list of the first merge candidate is generated based on motion vectors corresponding to the first reference list of two existed motion candidates that have been added into the merge candidate list, and wherein if the motion vectors corresponding to the first reference list of the two existed motion candidates are available, the motion vector of the first merge candidate is generated by using an averaging operation on the motion vectors corresponding to the first reference list of the two existed motion candidates, and if only one existed motion candidate's motion vector corresponding to the first reference list is available, the motion vector corresponding to the first reference list of the first merge candidate is generated by using the available motion vector corresponding to the first reference list of the existed motion candidate. Han however, teaches wherein a motion vector corresponding to a first reference list of the first merge candidate is generated based on motion vectors corresponding to the first reference list of two existed motion candidates that have been added into the merge candidate list (e.g. see pairwise average candidates by averaging predefined pairs of candidates in the current merge candidate list… if the motion 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Li2 and Han before him/her, to incorporate Han into the method and apparatus for video coding of Li as modified by Han in order to implement the calculation of pairwise average candidates. 
Regarding claim 4, Li in view of Han further teaches wherein equal weights in CU-level are applied to the two prediction blocks generated from the reference picture list 0 and the reference picture list 1 to derive the final prediction block of the current block (Han: e.g. see pairwise average candidates by averaging predefined pairs of candidates in the current merge candidate list… to calculate the averaged motion vectors separately for each reference list, e.g. see at least paragraph [0096]).  The motivation above in the rejection of claim 3 applies here. 
Regarding claims 10-11, 17, 21 the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Claims 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Li2 in further view of US 2020/0112741 A1 (“Han2”).
Regarding claim 19, Li in view of Li2 teaches a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: constructing, for a conversion between a current block of a video and a bitstream of the video, a motion candidate list with at 
Although Li discloses the bitstream of the video generated by the method, it is noted Li differs from the present invention in that it fails to particularly disclose a non-transitory computer-readable recording medium storing the bitstream. Han2 however, teaches a non-transitory computer-readable recording medium storing the bitstream (e.g. see storage 108 in Fig. 1, e.g. see at least paragraph [0081]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Li2 and Han2 before him/her, to incorporate Han2 into the method and apparatus for video coding of Li as modified by Li2 in order to store encoded data, e.g. for later retrieval, transmission, and/or download. 
Regarding claim 22, Li further discloses wherein the motion candidate list comprises a merge candidate list (e.g. see constructing a list of motion information candidates, paragraph [0133] (e.g. for regular merge mode, paragraph [0099])).  
Claims 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Li2 in further view of Han2 in further view of Han.   
Regarding claim 20, although Li discloses wherein the method further comprises: in response to the selected motion candidate being a first merge candidate, disabling the generalized bi-prediction processing tool for the selected motion candidate (e.g. see for other merge types, such as … pairwise averaged candidates … the weight may be set to represent a default weight (e.g., 1/2) … and the GBi index from a selected candidate is not inherited, e.g. see at least paragraph [0144]), it is noted Li differs from the present invention in that it fails to particularly disclose wherein a motion vector corresponding to 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Li, Li2, Han2, and Han before him/her, to incorporate Han into the method and apparatus for video coding of Li as modified by Li2 and Han2 in order to implement the calculation of pairwise average candidates.  
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Racape et al., WO 2020/060843 A1, discloses a method for encoding used in generalized bi-prediction, involves determining picture quality of reference picture by quantization parameter used to encode reference picture and temporal identifier associated with reference picture
Chen et al., US 2019/0230350 A1, discloses systems and methods for generalized multi-hypothesis prediction for video coding
Chen et al., US 2018/0184117 A1, discloses a method and apparatus of adaptive bi-prediction for video coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485